Name: Council Regulation (EEC) No 1367/84 of 15 May 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 18 . 5 . 84 Official Journal of the European Communities No L 132/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1367/84 of 15 May 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Commu ­ nity, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant sectors, suspension measures should be taken only temporarily by fixing their period of vali ­ dity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them . These suspensions shall be applicable :  from 1 July to 31 December 1984 for the products listed in Table I,  from 1 July 1984 to 30 June 1985 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1 984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1984. For the Council The President C. CHEYSSON No L 132/2 Official Journal of the European Communities 18 . 5 . 84 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 03.01 B I e) 1 Piked dog-fish (Squalus acanthias), fresh, chilled or frozen, whole, headless or in pieces 6 ex 03.02 A I f) Saithe (Pollachius virens), salted or in brine, whole, headless or in pieces, intended for smoking or drying (a) 9 ex 03.02 A II d) Fillets of saithe (Pollachius virens), salted or in brine, intended for smoking or drying (a) 10 07.01 G III Horse-radish (Cochlearia armoracia) fresh or chilled 11 ex 07.03 E Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identi ­ fiable slices or pieces, intended for treatment other than simple repacking for retail sale (a) (c) 0 ex 07.04 B Sweet red or green peppers, dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9,5 % but not further prepared 10 ex 08.10 D Boysenberries, frozen, no sugar added 15 ex 15.07 D lb) 2 Purified soya-bean oil in glass bottles. Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8,5 % and a maximum of 1 2 % of palmitic acid esters,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters,  a minimum of 7,4 % and a maximum of 1 1 % of linoleic acid esters, and containing :  not more than 5 millimoles of free fatty acid per kg of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 1 6.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hanasaki' (Parali ­ thodes brevipes), 'Kegani' (Erimacrus isenbecki), and 'Queen' (Chionoecetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus) and Lithodes antarctica, simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more 0 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis' boiled in water and shelled, whether or not frozen or dried, intended for the industrial proces ­ sing of products falling within heading No 16.05 (a) (c) 17 ex 1 6.05 B Lobster flesh, cooked, to be used by the processing industry for the manu ­ facture of butters based on lobster, pastes, pates, soups or sauces (a) (c) 10 18 . 5 . 84 Official Journal of the European Communities No L 132/3 TABLE II CCT heading No Description Rate of autonomous duty (%) 03.01 B I g) 2 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces 0 ex 03.01 B I v) Sturgeons, fresh, chilled or frozen, whole, headless or in pieces, intended for processing (a) (b) 0 ex 03.01 C Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) (a) 0 ex 03.01 C Hard fish roes, fresh, chilled or frozen 0 ex 03.02 C Hard fish roes, salted or in brine 0 ex 07.05 B I Beans, white, dried, of the species 'Phaseolus vulgaris' 0 ex 08.01 A Dates, fresh or dried, intended for the processing industry, other than for the production of alcohol (a) 0 ex 08.01 A Dates, fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 11 kg (a) 0 ex 08.08 F I Large American cranberry, fresh (Vaccinium macrocarpum) 0 ex 08.09 Rose-hips, fresh 0 08.10 ex B, C and ex D Fruit of the species Vaccinium, whether or not cooked, in frozen state, not containing added sugar 0 ex 08.10 D Rose-hips, whether or not cooked, in frozen state, not containing added sugar 0 ex 08,10 D Dates, frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (a) 0 ex 09.04 B I Ground paprika for use in animal feedingstuffs (a) 0 ex 16.04 A II Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine 0 ex 23.07 A Fish or marine mammal solubles 0 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspen ­ sion where such treatment (or operations) is (are) carried out at retail or catering level. The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings .